





EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 28th day of
March, 2019 (the “Effective Date”), by and between Energy Fuels Resources (USA)
Inc., a Delaware corporation (“EFRI”), Energy Fuels Inc., an Ontario corporation
(“EFI”) (EFRI and EFI are collectively referred to herein as the “Company”) and
William Paul Goranson (“Employee”).


In consideration of the agreements contained in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee hereby agree as follows:


ARTICLE 1
EMPLOYMENT, REPORTING AND DUTIES


1.1    Employment. The Company hereby employs and engages the services of
Employee to serve as Chief Operating Officer, and Employee agrees to diligently
and competently serve as and perform the functions of Chief Operating Officer
for the compensation and benefits stated herein. A copy of Employee’s current
job description is attached hereto as Exhibit A, and Company and Employee agree
and acknowledge that, subject to Section 4.2(b), Company retains the right to
reasonably add to, or remove, duties and responsibilities set forth in that job
description as business or other operating reasons may arise for changes to
occur. It is understood that Employee will be appointed an officer of EFI and
EFRI during the term of this Agreement, but that Employee’s direct employment
relationship will be as an employee of EFRI.


1.2    Fulltime Service. Excluding any periods of vacation and sick leave to
which Employee may be entitled, Employee agrees to devote Employee’s full time
and energies to the responsibilities with the Company consistent with past
practice and shall not, during the Term of this Agreement, be engaged in any
business activity which would interfere with or prevent Employee from carrying
out Employee’s duties under this Agreement.


ARTICLE 2
COMPENSATION AND RELATED ITEMS


2.1    Compensation.


As compensation and consideration for the services to be rendered by Employee
under this Agreement, the Company agrees to pay Employee and Employee agrees to
accept:


(a)Base Salary and Benefits. A base salary (“Base Salary”) of $287,116 per
annum, less required tax withholding, which shall be paid in accordance with the
Company’s standard payroll practice. Employee’s Base Salary may be increased
from time to time (but not decreased, including after any increase, without
Employee’s written consent), at the discretion of the Company, and after any
such change, Employee’s new level of Base Salary shall be Employee’s Base Salary
for purposes of this Agreement until the effective date of any subsequent
change. Employee shall also receive benefits such as health insurance, vacation
and other benefits consistent with the then applicable Company benefit plans to
the same extent as other employees of the Company with similar position or
level. Employee understands and agrees that, subject to Sections 2.1(b) and (c)
below, Company’s benefit plans may, from time to time, be modified or eliminated
at Company’s discretion.







--------------------------------------------------------------------------------





(b)Cash Bonus. A cash bonus opportunity (the “Cash Bonus”) during each calendar
year with a target (the “Target Cash Bonus”) equal to forty percent (40%) (the
“Target Cash Bonus Percentage”) of Employees’ Base Salary for the year in which
the cash bonus is paid, such cash bonus to be paid in accordance with the
Company’s existing Short Term Incentive Plan, as such plan may be amended or
replaced from time to time, or the equivalent (the “STIP”). Pursuant to the
terms of the STIP, each annual Cash Bonus shall be payable based on the
achievement of performance goals, and may be higher or lower than the Target
Cash Bonus based on achievement of those goals. For each calendar year during
the term of this Agreement, the Board (or the Compensation Committee) of EFI
will determine and will establish in writing (i) the applicable STIP performance
goals, which shall be reasonably achievable and if achieved would result in
payment of the Target Cash Bonus, (iii) the percentage of annual Base Salary to
be payable to Employee if some lesser or greater percentage of the annual STIP
performance goals are achieved, and (iv) such other applicable terms and
conditions of the STIP necessary to satisfy the requirements of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the "Code");
and


(c)Equity Award. An equity award opportunity (the “Equity Award”) during each
calendar year with a target value (the “Target Equity Award”) equal to eighty
percent (80%) (the “Target Equity Award Percentage”) of Employee’s Base Salary
for the year in which the award is granted, such equity award to be awarded in
accordance with the Company’s existing Long Term Incentive Plan, as such plan
may be amended or replaced from time to time, or the equivalent (the “LTIP”).
Pursuant to the terms of the LTIP, each annual equity award shall be made based
on the achievement of performance goals, and may be higher or lower than the
Target Equity Award based on achievement of those goals. For each calendar year
during the term of this Agreement, the Board (or the Compensation Committee) of
EFI will determine and will establish in writing (i) the applicable LTIP
performance goals, which shall be reasonably achievable and if achieved would
result in payment of the Target Equity Award, (iii) the percentage of annual
Base Salary value to be awarded in equity to Employee if some lesser or greater
percentage of the annual LTIP performance goals are achieved, and (iv) such
other applicable terms and conditions of the LTIP necessary to satisfy the
requirements of Section 409A of the Code.


2.2    Annual Medical. The Company will reimburse Employee for the cost of a
comprehensive annual medical examination for each year of this Agreement,
provided that Employee requests such reimbursement and such reimbursement is
made no later than the last day of the calendar year following the calendar year
in which the examination expense was incurred. Employee will promptly notify the
President & CEO if the annual medical examination reveals any condition which,
if untreated is likely to interfere with Employee’s ability to perform the
essential requirements of his or her position, and if requested by the President
& CEO, Employee will provide the details of the condition and the potential
impact on his or her ability to perform the essential requirements of his or her
position to enable the President & CEO to determine how best to accommodate
Employee and protect the critical business interests of the Company.


2.3    Expenses. The Company agrees that Employee shall be allowed reasonable
and necessary business expenses in connection with the performance of Employee’s
duties within the guidelines established by the Company as in effect at any time
with respect to key employees (“Business Expenses”), including, but not limited
to, reasonable and necessary expenses for food, travel, lodging, entertainment
and other items in the promotion of the Company within such guidelines. The
Company shall promptly reimburse Employee for all reasonable Business Expenses
incurred by Employee upon Employee’s presentation to the Company of an itemized
account thereof, together with receipts, vouchers, or other supporting
documentation.


2.4    Vacation. Employee will be entitled to four weeks of vacation each year,
in addition to the 10 paid holidays each year. Carry over from one year to the
next will be as per the Company’s paid leave policy.







--------------------------------------------------------------------------------





2.5    Use of Company Vehicle. Employee will be provided the full time use of a
suitable vehicle for travel between the Lakewood office and home as well as for
business travel to field sites as required, or the equivalent.


ARTICLE 3
TERMINATION


3.1    Term. Employee’s employment under this Agreement shall commence on the
Effective Date and will end on the date (the “Initial Expiration Date”) that is
the second anniversary of the Effective Date, unless terminated sooner under the
provisions of this Article, or extended under the terms of this Section. If
neither Company nor Employee provides written notice of intent not to renew this
Agreement by ninety (90) days prior to the Initial Expiration Date, this
Agreement shall be automatically renewed for twelve (12) additional months, and
if neither Company nor Employee provides written notice of intent not to renew
this Agreement prior to ninety (90) days before the end of such additional
12-month period, this Agreement shall continue to be automatically renewed for
successive additional 12-month periods until such time either Company or
Employee provides written notice of intent not to renew prior to ninety (90)
days before the end of any such renewal period.


3.2    Termination of Employment. Except as may otherwise be provided herein,
Employee’s employment under this Agreement may terminate upon the occurrence of:


(a)Notice by Company. The termination date specified in a written notice of
termination that is given by the Company to Employee;


(b)Notice by Employee. Thirty (30) days after written notice of termination is
given by Employee to the Company;


(c)Death or Disability. Employee’s death or, at the Company’s option, upon
Employee’s becoming disabled;


(d)Deemed Termination Without Just Cause upon a Change of Control. A deemed
termination without just cause under Section 4.1(a) upon the occurrence of a
Change of Control; or


(e)Notice Not to Renew. If the Company or Employee gives the other a notice not
to renew this Agreement under Section 3.1, employment under this Agreement shall
terminate at the close of business at the end of the Initial Expiration Date or
at the end of the 12-month renewal period in which timely notice not to renew
was given, as the case may be. A notice by the Company not to renew shall be
considered a notice of termination, resulting in the Company terminating
Employee’s employment under this Agreement.


Any notice of termination given by the Company to Employee under Section 3.2(a)
or (e) above shall specify whether such termination is with or without just
cause as defined in Section 3.4. Any notice of termination given by Employee to
the Company under Section 3.2(b) above shall specify whether such termination is
made with or without Good Reason as defined in Section 4.2(b).


3.3    Obligations of the Company Upon Termination.


(a)    With Just Cause/Without Good Reason. If the Company terminates Employee’s
employment under this Agreement with just cause as defined in Section 3.4, or if
Employee terminates his employment without Good Reason as defined in Section
4.2(b), in either case whether before or after a Change of Control as defined in
Section 4.2(a), then Employee’s employment with the Company shall terminate
without further





--------------------------------------------------------------------------------





obligation by the Company to Employee, other than payment of all accrued
obligations (“Accrued Obligations”), including outstanding Base Salary, accrued
vacation pay and any other cash benefits accrued up to and including the date of
termination. That payment shall be made in one lump sum, less required tax
withholding, within ten (10) working days after the effective date of such
termination. Employee will have up to the earlier of: (A) ninety (90) days from
the effective date of termination of Employee’s employment; or (B) the date on
which the exercise period of the particular stock option expires, to exercise
only that portion of the stock options previously granted to Employee that have
not been exercised, but which have vested, and thereafter Employee’s stock
options will expire and Employee will have no further right to exercise the
stock options. Any stock options held by Employee that are not yet vested at the
termination date immediately expire and are cancelled and forfeited to the
Company on the termination date. Any Restricted Stock Units (“RSUs”) held by
Employee that have vested on or before the termination date shall be paid (or
the shares issuable thereunder issued) to Employee. Any RSUs held by Employee
that are not vested on or before the termination date will be immediately
cancelled and forfeited to the Company on the termination date. The rights of
Employee upon termination in respect of any Stock Appreciation Rights (“SARs”)
or other awards granted to Employee under any of the Company’s equity
compensation plans shall be as set forth in such plans or in the award agreement
for any such awards, as applicable. Notwithstanding the foregoing, on
retirement, Employee will have up to the earlier of: (A) one hundred and eighty
(180) days from the effective date of retirement; or (B) the date on which the
exercise period of the particular stock option expires, to exercise only that
portion of the stock options previously granted to Employee that have not been
exercised, but which have vested, and thereafter Employee’s stock options will
expire and Employee will have no further right to exercise the stock options.


(b)    With Good Reason/Without Just Cause/Disabled/Death. If Employee
terminates Employee’s employment under this Agreement for Good Reason as defined
in Section 4.2(b), or if the Company terminates Employee’s employment without
just cause as defined in Section 3.4, or if the Company terminates Employee’s
employment by reason of Employee becoming Disabled as defined in Section 3.5, or
if Employee dies (in which case the date of Employee’s death shall be considered
his or her termination date), in any case whether before or after a Change of
Control as defined in Section 4.2(a), or if there is a deemed termination
without just cause upon a Change of Control as contemplated by Section 4.1(a),
then Employee’s employment with the Company shall terminate, as of the effective
date of the termination, and in lieu of any other severance benefit that would
otherwise be payable to Employee:


(i)the Company shall pay the following amounts to Employee (or, in the case of
termination by reason of Employee becoming Disabled or upon the death of
Employee, to Employee’s legal representative or estate as applicable) after the
effective date of such termination, or in a manner and at such later time as
specified by Employee (or Employee’s legal representative), and agreed to by the
Company, subject to being in compliance with Section 409A of the Code:


(A)all Accrued Obligations, less required tax withholding, up to and including
the date of termination, to be paid on the date of termination of employment, or
within no more than five (5) working days thereafter, and the Company will
reimburse the Employee for all proper expenses incurred by the Employee in
discharging his responsibilities to the Company prior to the effective date of
termination of the Employee’s employment in accordance with Section 2.3 above;
and


(B)an amount in cash equal to two (2.0) (the “Severance Factor”) times the sum
of Employee’s Base Salary and Target Cash Bonus for the full year in which the
Date of Termination occurs, less required tax withholding, such amount to be
paid within thirty (30) calendar days after the date Employee signs the Release
contemplated by Section 3.7;





--------------------------------------------------------------------------------







(ii)Employee or Employee’s legal representative will have up to the earlier of:
(A) ninety (90) days from the effective date of termination of Employee’s
employment for all cases other than the death of Employee and twelve (12) months
from the effective date of termination of Employee’s employment in the case of
death of Employee; or (B) the date on which the exercise period of the
particular stock option expires, to exercise only that portion of the stock
options previously granted to Employee that have not been exercised, but which
have vested, and thereafter Employee’s stock options will expire and Employee or
his or her legal representative will have no further right to exercise the stock
options. Subject to Section 4.1(c), any stock options held by Employee that are
not yet vested at the termination date immediately expire and are cancelled and
forfeited to the Company on the termination date. Any RSUs held by Employee that
have vested on or before the termination date shall be paid (or the shares
issuable thereunder issued) to Employee or his or her legal representative or
estate as applicable. Subject to Section 4.1(c), any RSUs held by Employee that
are not vested on or before the termination date will be immediately cancelled
and forfeited to the Company on the termination date. Subject to Section 4.1(c),
the rights of Employee or his or her legal representative or estate as
applicable upon termination in respect of any SARs or other awards granted to
Employee under any of the Company’s equity compensation plans shall be as set
forth in such plans or in the award agreement for any such awards, as
applicable;


(iii)Upon termination, the Company or its Successor (as defined in Section
4.1(a)), agrees to reimburse Employee the full cost of the COBRA continuation
rate charged for employee and dependent coverage, through the EFRI Health and
Welfare Plan on a monthly basis, for a period of months equal to twelve times
the Severance Factor (the “Coverage Period”), beyond Employee’s termination
month. Employee and his or her dependents may, at their choosing, enroll in the
COBRA continuation plan through EFRI for the first eighteen months following
Employee’s termination month or, if they choose, they may enroll in a separate
plan of their choosing, by using the reimbursement to enroll in medical and
prescription insurance of their choosing. Reimbursement at the rate described
herein will continue for the Coverage Period beyond Employee’s termination
month, but beginning with the nineteenth month, Employee and his or her
dependents will need to obtain coverage from a different source than the COBRA
continuation plan through EFRI. The reimbursement will be to Employee and his or
her dependents directly, and will be grossed up so that there is no negative tax
impact to the Employee or his or dependents for coverage of the premiums charged
by the insurance carriers for the COBRA continuation coverage for the current
month of reimbursement.  The reimbursed cost of COBRA coverage will be indexed
annually, and will match the rate charged for any month of coverage available by
the insurance carrier for Medical, Dental, and Optical coverage through EFRI for
employee and spouse coverage. Both Employee and his or her dependents, will have
the option of purchasing a medical plan separate from the plan offered by EFRI;
and


(iv)Nothing herein shall preclude the Company from granting additional severance
benefits to Employee upon termination of employment.


Notwithstanding the foregoing, in the case of Disability, any Base Salary
payable to Employee during the one hundred and eighty (180) day period of
disability will be reduced by the amount of any disability benefits Employee
receives or is entitled to receive as a result of any disability insurance
policies for which the Company has paid the premiums.


(c)    Section 280G. Notwithstanding any other provisions of this Agreement, or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company or its affiliates to
Employee or for Employee’s benefit pursuant to the terms of this Agreement





--------------------------------------------------------------------------------





or otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 3.3(c) be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the following shall apply:


(i)    If the Covered Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by Employee on the amount of the Covered Payments which are in excess of three
times Employee’s “base amount” within the meaning of Section 280(G) of the Code
less one dollar (the “Threshold Amount”), are greater than or equal to the
Threshold Amount, Employee shall be entitled to the full benefits payable under
this Agreement; and


(ii)    If the Threshold Amount is less than (1) the Covered Payments, but
greater than (2) the Covered Payments reduced by the sum of (x) the Excise Tax
and (y) the total of the Federal, state, and local income and employment taxes
on the amount of the Covered Payments which are in excess of the Threshold
Amount, then the Covered Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Covered Payments shall not exceed the
Threshold Amount.  In such event, the Covered Payments shall be reduced in the
following order:  (A) cash payments not subject to Section 409A; (B) cash
payments subject to Section 409A; (C) equity-based payments and acceleration;
and (D) non-cash forms of benefits.  To the extent any payment is to be made
over time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.


The determination as to which of the alternative provisions of Section
3.3(c)(ii) shall apply to Employee shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Employee within
15 business days of the date of termination, if applicable, or at such earlier
time as is reasonably requested by the Company or  Employee.  For purposes of
determining which of the alternative provisions of Section 3.3(c)(ii) shall
apply, Employee shall be deemed to pay Federal income taxes at the highest
marginal rate of Federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Employee’s residence on the date of termination, net of the
maximum reduction in Federal income taxes which could be obtained from deduction
of such state and local taxes.  Any determination by the Accounting Firm shall
be binding upon the Company and Employee.
 
3.4    Definition of Just Cause.


As used in this Agreement, the term “just cause” will mean any one or more of
the following events:


(a)    theft, fraud, dishonesty, or misappropriation by Employee involving the
property, business or affairs of the Company or the discharge of Employee’s
responsibilities or the exercise of his or her authority;


(b)    willful misconduct or the willful failure by Employee to properly
discharge his or her responsibilities or to adhere to the policies of the
Company;
        
(c)    Employee’s gross negligence in the discharge of his or her
responsibilities or involving the property, business or affairs of the Company
to the material detriment of the Company;


(d)    Employee’s conviction of a criminal or other statutory offence that
constitutes a felony or which has a potential sentence of imprisonment greater
than six (6) months or Employee’s conviction of a





--------------------------------------------------------------------------------





criminal or other statutory offence involving, in the sole discretion of the
Board of Directors of EFI, moral turpitude;


(e)    Employee’s material breach of a fiduciary duty owed to the Company;


(f)    any material breach by Employee of the covenants contained in Articles 5
or 6 below;


(g)    Employee’s unreasonable refusal to follow the lawful written direction of
the President and Chief Executive Officer of the Company on any material matter;


(h)    any conduct of Employee which, in the reasonable opinion of the President
and Chief Executive Officer of the Company or Board of Directors of EFI, is
materially detrimental or embarrassing to the Company; or


(i)    any other conduct by Employee that would constitute “just cause” as that
term is defined at law.


The Company must provide written notice to Employee prior to termination for
just cause pursuant to Section 3.4 (c), (f), (g), (h), or (i) and provide
Employee the opportunity to correct and cure the failure within thirty (30) days
from the receipt of such notice. If the parties disagree as to whether the
Company had just cause to terminate the Employee’s employment, the dispute will
be submitted to binding arbitration pursuant to Section 7.10 below.


3.5    Definition of Disabled. As used herein, “Disabled” shall mean a mental or
physical impairment which, in the reasonable opinion of a qualified doctor
selected by mutual agreement of the Company and Employee acting reasonably,
renders Employee unable, with reasonable accommodation, to perform with
reasonable diligence the essential functions and duties of Employee on a
full-time basis in accordance with the terms of this Agreement, which inability
continues for a period of not less than 180 consecutive days. The providing of
service to the Company for up to two (2) three (3) day periods during the one
hundred and eighty (180) day period of disability will not affect the
determination as to whether Employee is Disabled and will not restart the one
hundred and eighty (180) day period of disability. If any dispute arises between
the parties as to whether Employee is Disabled, Employee will submit to an
examination by a physician selected by the mutual agreement of the Company and
Employee acting reasonably, at the Company’s expense. The decision of the
physician will be certified in writing to the Company, and will be sent by the
Physician to Employee or Employee’s legally authorized representative, and will
be conclusive for the purposes of determining whether Employee is Disabled. If
Employee fails to submit to a medical examination within twenty (20) days after
the Company’s request, Employee will be deemed to have voluntarily terminated
his or her employment.


3.6    Return of Materials; Confidential Information. In connection with
Employee’s separation from employment for any reason, Employee shall return any
and all physical property belonging to the Company, and all material of whatever
type containing “Confidential Information” as defined in Section 5.2 below,
including, but not limited to, any and all documents, whether in paper or
electronic form, which contain Confidential Information, any customer
information, production information, manufacturing-related information, pricing
information, files, memoranda, reports, pass codes/access cards, training or
other reference manuals, Company vehicle, telephone, gas cards or other Company
credit cards, keys, computers, laptops, including any computer disks, software,
facsimile machines, memory devices, printers, telephones, pagers or the like.







--------------------------------------------------------------------------------





3.7    Delivery of Release. Within ten (10) working days after termination of
Employee’s employment, and as a condition for receipt of payments set forth in
Section 3.3(b)(i)(B), 3.3(b)(iii), and 4.1(a), the Company shall provide to
Employee, or Employee’s legal representative, a form of written release, which
form shall be satisfactory to the Company and generally consistent with the form
of release used by the Company prior to such termination of employment (the
“Release”) and which shall provide a full release of all claims against the
Company and its corporate affiliates, except where Employee has been named as a
defendant in a legal action arising out of the performance of Employee’s
responsibilities in which case the Release will exempt any claims which Employee
or his or her legal representative or estate may have for indemnity by the
Company with respect to any such legal action. As a condition to the obligation
of the Company to make the payments provided for in such Sections Employee, or
Employee’s legal representative, shall execute and deliver the Release to the
Company within the time periods provided for in said release.


ARTICLE 4
CHANGE OF CONTROL


4.1    Effect of Change of Control. In the event of a Change of Control of EFI
during the term of this Agreement, or any renewal of this Agreement the
following provisions shall apply:


(a)If upon the Change of Control


(i)Employee is not retained by EFI or its successor (whether direct or indirect,
by purchase of assets, merger, consolidation, exchange of securities,
amalgamation, arrangement or otherwise) to all or substantially all of the
business and/or assets of EFI (“Successor”) on the same terms and conditions as
set out in this Agreement and in circumstances that would not constitute Good
Reason (where Good Reason is determined by reference to Employee’s employment
status prior to the Change of Control and prior to any other event that could
constitute Good Reason); and/or


(ii)any such Successor does not, by agreement in form and substance satisfactory
to Employee, expressly assume and agree to perform this Agreement in the same
manner and to the same extent that EFI would be required to perform it if no
such succession had taken place,


then Employee shall be deemed to be terminated without just cause upon such
Change of Control and shall be entitled to the compensation and all other rights
specified in Article 3 in the same amount and on the same terms as if terminated
without just cause as set out therein, subject to the additional rights set out
in paragraph (c) below;


(b)All rights of Employee in this Agreement, including without limitation all
rights to severance and other rights upon a termination with or without cause,
with or without Good Reason, upon a disability or upon death under Article 3 of
this Agreement shall continue after a Change of Control in the same manner as
before the Change of Control, subject to the additional rights set out in
paragraph (c) below;


(c)if,







--------------------------------------------------------------------------------





(i)there is a deemed termination without cause under Section 4.1(a); or


(ii)within twelve (12) months following the effective date of the Change of
Control, EFI, or its successor, terminates the employment of Employee without
just cause or by reason of Disability, or Employee terminates his or her
employment under this Agreement for Good Reason,


then, in addition to the other rights Employee has under this Agreement, and
notwithstanding any other provision in this Agreement, all of the stock options
previously granted to Employee that have neither vested nor expired will
automatically vest and become immediately exercisable, any period of restriction
and other restrictions imposed on all RSUs shall lapse, and all RSUs shall be
immediately settled and payable, the rights of Employee or his legal
representative or estate as applicable upon termination in respect of any SARs
previously granted to Employee shall be as set forth in the award agreement for
any such SARs, and all other securities awarded shall vest and/or accelerate in
accordance with Article 15 of the 2018 EFI Omnibus Equity Incentive Plan, as
amended from time to time, or the comparable provisions of any other equity
incentive plan under which such securities may have been issued. Employee will
have ninety (90) days from the effective date of the termination of Employee’s
employment to exercise any stock options which had vested as of the effective
date of termination and thereafter Employee’s stock options will expire and
Employee will have no further right to exercise the stock options.


4.2    Definitions of Change of Control and Good Reason. For the purposes of
this Agreement,


(a)    “Change of Control” will mean the happening of any of the following
events:
(i)    any transaction at any time and by whatever means pursuant to which (A)
EFI goes out of existence by any means, except for any corporate transaction or
reorganization in which the proportionate voting power among holders of
securities of the entity resulting from such corporate transaction or
reorganization is substantially the same as the proportionate voting power of
such holders of EFI voting securities immediately prior to such corporate
transaction or reorganization or (B) any Person (as defined in the Securities
Act (Ontario)) or any group of two or more Persons acting jointly or in concert
(other than EFI, a wholly-owned Subsidiary of EFI, an employee benefit plan of
EFI or of any of its wholly-owned Subsidiaries (as defined in the Securities Act
(Ontario)), including the trustee of any such plan acting as trustee) hereafter
acquires the direct or indirect “beneficial ownership” (as defined by the
Business Corporations Act (Ontario)) of, or acquires the right to exercise
control or direction over, securities of EFI representing 50% or more of EFI’s
then issued and outstanding securities in any manner whatsoever, including,
without limitation, as a result of a take-over bid, an exchange of securities,
an amalgamation of EFI with any other entity, an arrangement, a capital
reorganization or any other business combination or reorganization;


(ii)    the sale, assignment or other transfer of all or substantially all of
the assets of EFI in one or a series of transactions, whether or not related, to
a Person or any group of two or more Persons acting jointly or in concert, other
than a wholly-owned Subsidiary of EFI;


(iii)    the dissolution or liquidation of EFI except in connection with the
distribution of assets of EFI to one or more Persons which were wholly-owned
Subsidiaries of EFI immediately prior to such event;


(iv)    the occurrence of a transaction requiring approval of EFI’s shareholders
whereby EFI is acquired through consolidation, merger, exchange of securities,
purchase of assets, amalgamation,





--------------------------------------------------------------------------------





arrangement or otherwise by any other Person (other than a short form
amalgamation or exchange of securities with a wholly-owned Subsidiary of EFI);


(v)    a majority of the members of the Board of Directors of EFI are replaced
or changed as a result of or in connection with any: (A) take-over bid,
consolidation, merger, exchange of securities, amalgamation, arrangement,
capital reorganization or any other business combination or reorganization
involving or relating to EFI; (B) sale, assignment or other transfer of all or
substantially all of the assets of EFI in one or a series of transactions, or
any purchase of assets; or (C) dissolution or liquidation of EFI;


(vi)    during any two-year period, a majority of the members of the Board of
Directors of EFI serving at the date of this Agreement is replaced by directors
who are not nominated and approved by the Board of Directors of EFI;


(vii)    an event set forth in (i), (ii), (iii), (iv), (v) or (vi) has occurred
with respect to EFRI or any of its direct or indirect parent companies, in which
case the term “EFI” in those paragraphs will be read to mean “EFRI or such
parent company” and the phrase “wholly-owned Subsidiary(ies)” will be read to
mean “Affiliate(s) or wholly-owned Subsidiary(ies)”; or


(viii)    the Board of Directors of EFI passes a resolution to the effect that,
an event set forth in (i), (ii), (iii), (iv), (v), (vi) or (vii) above has
occurred.


(b)    “Good Reason” means, without the written agreement of Employee, there is:


(i)    a material reduction or diminution in the level of responsibility, or
office of Employee, provided that before any claim of material reduction or
diminution of responsibility may be relied upon by Employee, Employee must have
provided written notice to Employee’s supervisor and the EFI’s Board of
Directors of the alleged material reduction or diminution of responsibility and
have given EFI at least thirty (30) calendar days within which to cure the
alleged material reduction or diminution of responsibility;


(ii)    a reduction in the Employee’s Base Salary, Target Cash Bonus Percentage
or Target Equity Award Percentage; or


(iii)    a proposed, forced relocation of Employee to another geographic
location greater than fifty (50) miles from Employee’s office location at the
time a move is requested after a Change of Control.


ARTICLE 5
CONFIDENTIALITY


5.1    Position of Trust and Confidence. Employee acknowledges that in the
course of discharging his or her responsibilities, he or she will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its customers and clients, and that he or she will have access to
and be entrusted with detailed confidential information concerning the present
and contemplated mining and exploration projects, prospects, and opportunities
of the Company. Employee acknowledges that the disclosure of any such
confidential information to the competitors of the Company or to the general
public would be highly detrimental to the best interests of the Company.
Employee further acknowledges and agrees that the right





--------------------------------------------------------------------------------





to maintain such detailed confidential information constitutes a proprietary
right which the Company is entitled to protect.


5.2    Definition of Confidential Information. In this Agreement, “Confidential
Information” means any information disclosed by or on behalf of the Company to
Employee or developed by Employee in the performance of his or her
responsibilities at any time before or after the execution of this Agreement,
and includes any information, documents, or other materials (including, without
limitation, any drawings, notes, data, reports, photographs, audio and/or video
recordings, samples and the like) relating to the business or affairs of the
Company or its respective customers, clients or suppliers that is confidential
or proprietary, whether or not such information:


(i)is reduced to writing;


(ii)was created or originated by an employee; or


(iii)is designated or marked as “Confidential” or “Proprietary” or some other
designation or marking.


The Confidential Information includes, but is not limited to, the following
categories of information relating to the Company:


(a)information concerning the present and contemplated mining, milling,
processing and exploration projects, prospects and opportunities, including
joint venture projects, of the Company;


(b)information concerning the application for permitting and eventual
development or construction of the Company’s properties, the status of
regulatory and environmental matters, the compliance status with respect to
licenses, permits, laws and regulations, property and title matters and legal
and litigation matters;


(c)information of a technical nature such as ideas, discoveries, inventions,
improvements, trade secrets, now-how, manufacturing processes, specifications,
writings and other works of authorship;


(d)financial and business information such as the Company’s business and
strategic plans, earnings, assets, debts, prices, pricing structure, volume of
purchases or sales, production, revenue and expense projections, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, or other financial data
whether related to the Company’s business generally, or to particular products,
services, geographic areas, or time periods;


(e)supply and service information such as goods and services suppliers’ names or
addresses, terms of supply or service contracts of particular transactions, or
related information about potential suppliers to the extent that such
information is not generally known to the public, and to the extent that the
combination of suppliers or use of a particular supplier, although generally
known or available, yields advantages to the Company, the details of which are
not generally known;


(f)marketing information, such as details about ongoing or proposed marketing
programs or agreements by or on behalf of the Company, sales forecasts or
results of marketing efforts or information about impending transactions;


(g)personnel information relating to employees, contractors, or agents, such as
personal histories,





--------------------------------------------------------------------------------





compensation or other terms of employment or engagement, actual or proposed
promotions, hirings, resignations, disciplinary actions, terminations or reasons
therefor, training methods, performance, or other employee information;


(h)customer information, such as any compilation of past, existing or
prospective customer’s names, addresses, backgrounds, requirements, records of
purchases and prices, proposals or agreements between customers and the Company,
status of customer accounts or credit, or related information about actual or
prospective customers;


(i)computer software of any type or form and in any stage of actual or
anticipated development, including but not limited to, programs and program
modules, routines and subroutines, procedures, algorithms, design concepts,
design specifications (design notes, annotations, documentation, float charts,
coding sheets, and the like), source codes, object code and load modules,
programming, program patches and system designs; and


(j)all information which becomes known to Employee as a result of Employee’s
employment by the Company, which Employee acting reasonably, believes or ought
to believe is confidential or proprietary information from its nature and from
the circumstances surrounding its disclosure to Employee.


5.3    Non-Disclosure. Employee, both during his or her employment and for a
period of five (5) years after the termination of his or her employment
irrespective of the time, manner or cause of termination, will:


(a)    retain in confidence all of the Confidential Information;


(b)    refrain from disclosing to any person including, but not limited to,
customers and suppliers of the Company, any of the Confidential Information
except for the purpose of carrying out Employee’s responsibilities with the
Company, and


(c)    refrain from directly or indirectly using or attempting to use such
Confidential Information in any way, except for the purpose of carrying out
Employee’s responsibilities with the Company.


Employee shall deliver promptly to the Company, at the termination of Employee’s
employment, or at any other time at the Company’s request, without retaining any
copies, all documents and other material in Employee’s possession relating,
directly or indirectly, to any Confidential Information.


It is understood that should Employee be subject to subpoena or other legal
process to seek the disclosure of such Confidential Information, Employee will
advise the Company of such process and provide the Company with the necessary
information to seek to protect the Confidential Information.


5.4    Whistleblower Laws. The foregoing obligations of confidentiality set out
in this Article 5 are subject to applicable whistleblower laws, which protect
Employee’s right to provide information to governmental and regulatory
authorities, including communications with the U.S. Securities and Exchange
Commission about possible securities law violations. Notwithstanding any other
provision in this Agreement, Employee is not required to seek the Company’s
permission or notify the Company of any communications made in compliance with
applicable whistleblower laws, and the Company will not consider any such
communications to violate this Agreement or any other agreement between Employer
and the Company or any Company policy by which Employee is bound.







--------------------------------------------------------------------------------





ARTICLE 6
NON-SOLICITATION


6.1    Non-Solicitation. Employee agrees that during the period (the
“Non-Solicitation Period”) commencing on the date of this Agreement and ending
twelve (12) months after the effective date of the termination of Employee’s
employment irrespective of the time, manner or cause of termination, Employee
will not, either individually or in partnership or jointly or in conjunction
with any other person, entity or organization, as principal, agent, consultant,
contractor, employer, employee or in any other manner, directly or indirectly:


(a)solicit business from any customer, client or business relation of the
Company, or prospective customer, client or business relation that the Company
was actively soliciting, whether or not Employee had direct contact with such
customer, client or business relation, for the benefit or on behalf of any
person, firm or corporation operating a business which competes with the
Company, or attempt to direct any such customer, client or business relation
away from the Company or to discontinue or alter any one or more of their
relationships with the Company; or


(b)hire or offer to hire or entice away or in any other manner persuade or
attempt to persuade any officer, employee, consultant, independent contractor,
agent, licensee, supplier, or business relation of the Company to discontinue or
alter any one of their relationships with the Company.


6.2    Remedies for Breach of Restrictive Covenants. Employee acknowledges that
in connection with Employee’s employment he or she will receive or will become
eligible to receive substantial benefits and compensation. Employee acknowledges
that Employee’s employment by the Company and all compensation and benefits from
such employment will be conferred by the Company upon Employee only because and
on the condition of Employee’s willingness to commit Employee’s best efforts and
loyalty to the Company, including protecting the Company’s confidential
information and abiding by the non-solicitation covenants contained in this
Agreement. Employee understands that his obligations set out in Article 5 and
this Article 6 will not unduly restrict or curtail Employee’s legitimate efforts
to earn a livelihood following any termination of his or her employment with the
Company. Employee agrees that the restrictions contained in Article 5 and this
Article 6 are reasonable and valid and all defenses to the strict enforcement of
these restrictions by the Company are waived by Employee. Employee further
acknowledges that a breach or threatened breach by Employee of any of the
provisions contained in Article 5 or this Article 6 would cause the Company
irreparable harm which could not be adequately compensated in damages alone.
Employee further acknowledges that it is essential to the effective enforcement
of this Agreement that, in addition to any other remedies to which the Company
may be entitled at law or in equity or otherwise, the Company will be entitled
to seek and obtain, in a summary manner, from any Court having jurisdiction,
interim, interlocutory, and permanent injunctive relief, specific performance
and other equitable remedies, without bond or other security being required. In
addition to any other remedies to which the Company may be entitled at law or in
equity or otherwise, in the event of a breach of any of the covenants or other
obligations contained in this Agreement, the Company will be entitled to an
accounting and repayment of all profits, compensation, royalties, commissions,
remuneration or benefits which Employee directly or indirectly, has realized or
may realize relating to, arising out of, or in connection with any such breach.
Should a court of competent jurisdiction declare any of the covenants set forth
in Article 5 or this Article 6 unenforceable, the court shall be empowered to
modify and reform such covenants so as to provide relief reasonably necessary to
protect the interests of the Company and Employee and to award injunctive
relief, or damages, or both, to which the Company may be entitled.







--------------------------------------------------------------------------------





ARTICLE 7
GENERAL PROVISIONS


7.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado.


7.2    Assignability. This Agreement is personal to Employee and without the
prior written consent of the Company shall not be assignable by Employee other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives and
heirs. This Agreement shall also inure to the benefit of and be binding upon the
Company and its successors and assigns.


7.3    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


7.4    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding between Employee and the Company with respect to the
subject matter hereof and, except as otherwise expressly provided herein,
supersedes any prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof, including without limitation all
employment, severance or change of control agreements previously entered into
between Employee and the Company or Uranerz Energy Corporation. Except as may be
otherwise provided herein, this Agreement may not be amended or modified except
by subsequent written agreement executed by both parties hereto.


7.5    Section 409A. This Agreement is intended to comply with Section 409A to
the extent Section 409A is applicable to this Agreement. Notwithstanding any
other provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered by the Company in a manner consistent
with such intention and to avoid the pre-distribution inclusion in income of
amounts deferred under this Agreement and the imposition of any additional tax
or interest with respect thereto. Notwithstanding any other provision of this
Agreement to the contrary, to the extent that any payment under this Agreement
constitutes “nonqualified deferred compensation” under Section 409A, the
following shall apply to the extent Section 409A is applicable to such payment:


(a)Any payable that is triggered upon the Employee’s termination of employment
shall be paid only if such termination of employment constitutes a “separation
from service” under Section 409A; and


(b)All expenses or other reimbursements paid pursuant to this Agreement that are
taxable income to Employee shall be paid no later than the end of the calendar
year next following the calendar year in which Employee incurs such expense.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (c) such payments shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense occurred. For purposes of Section 409A, Employee’s right to
receive installment payments of any severance amount, if applicable, shall be
treated as a right to receive a series of separate and distinct payments.


In the event that Employee is deemed on the date of termination to be a
“specified employee” as defined in Section 409A, then with regard to any payment
or the provision of any benefit that is subject to Section 409A and is payable
on account of a separation from service (as defined in Section 409A), such
payment





--------------------------------------------------------------------------------





or benefit shall be delayed for until the earlier of (a) the first business day
of the seventh calendar month following such termination of employment, or (b)
Employee’s death. Any payments delayed by reason of the prior sentence shall be
paid in a single lump sum, without interest thereon, on the date indicated by
the previous sentence and any remaining payments due under this Agreement shall
be paid as otherwise provided herein.


7.6    Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which
together shall constitute one Agreement.


7.7    Notices. Any notice provided for in this Agreement shall be deemed
delivered upon deposit in the United States mails, registered or certified mail,
addressed to the party to whom directed at the addresses set forth below or at
such other addresses as may be substituted therefor by notice given hereunder.
Notice given by any other means must be in writing and shall be deemed delivered
only upon actual receipt.


If to the Company:


c/o Energy Fuels Resources (USA) Inc.
225 Union Blvd., Suite 600
Lakewood, CO 80228


Attention: President and Chief Executive Officer


If to Employee:


William Paul Goranson
5926 S. Jellison St., Apt. E
Littleton, CO 80123


7.8    Waiver. The waiver of any term or condition of this Agreement, or any
breach thereof, shall not be deemed to constitute the waiver of the same or any
other term or condition of this Agreement, or any breach thereof.


7.9    Severability. In the event any provision of this Agreement is found to be
unenforceable or invalid, such provision shall be severable from this Agreement
and shall not affect the enforceability or validity of any other provision of
this Agreement. If any provision of this Agreement is capable of two
constructions, one of which would render the provision void and the other that
would render the provision valid, then the provision shall have the construction
that renders it valid..


7.10    Arbitration of Disputes. Except for disputes and controversies arising
under Articles 5 or 6 or involving equitable or injunctive relief, any dispute
or controversy arising under or in connection with this Agreement shall be
conducted in accordance with the Colorado Rules of Civil Procedure and, unless
the parties mutually agree on an arbitrator shall be arbitrated by striking from
a list of potential arbitrators provided by the Judicial Arbiter Group in
Denver, Colorado. If the parties are unable to agree on an arbitrator, the
arbitrator will be selected from a list of seven (7) potential arbitrators
provided by the Judicial Arbiter Group in Denver. The Company and Employee will
flip a coin to determine who will make the first strike. The parties will then
alternate striking from the list until there is one arbitrator remaining, who
will be the selected arbitrator. Unless the parties otherwise agree and subject
to the availability of the arbitrator, the arbitration will be heard within
sixty (60) days following the appointment, and the decision of the arbitrator
shall be





--------------------------------------------------------------------------------





binding on Employee and the Company and will not be subject to appeal. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.


7.11    Currency. Except as expressly provided in this Agreement, all amounts in
this Agreement are stated and shall be paid in United States dollars ($US).


7.12    Company’s Maximum Obligations. The compensation set out in this
Agreement represents the Company’s maximum obligations, and other than as set
out herein, Employee will not be entitled to any other compensation, rights or
benefits in connection with Employee’s employment or the termination of
Employee’s employment.


7.13    Full Payment; No Mitigation Obligation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be subject to any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Employee.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


ENERGY FUELS INC.






By:    /s/ Mark S. Chalmers
Name:     Mark S. Chalmers
Title:    President and Chief Executive Officer


Date: March 28, 2019






ENERGY FUELS RESOURCES (USA) INC.






By:    /s/ Mark S. Chalmers
Name:     Mark S. Chalmers
Title:    President and Chief Executive Officer


Date: March 28, 2019








/s/ William Paul Goranson    
Name: William Paul Goranson
Title: Chief Operating Officer
Date: March 28, 2019




 



































--------------------------------------------------------------------------------





EXHIBIT A
JOB DESCRIPTION


Working with the President and Chief Executive Officer, Employee shall be
responsible for all aspects of the Company’s operations. The Chief Operating
Officer focuses on the establishment and optimization of the day-to-day
operations of the Company. Responsibilities include setting monthly production
goals following input from sales and financial departments, and developing and
monitoring production budgets.


Working with and in accordance with directions from the President and Chief
Executive Officer, the Chief Operating Officer’s essential duties and
responsibilities include:
•
overseeing all of the Company’s operations

•
maintaining a culture of safety as a top priority

•
ensuring that environmental stewardship is a key component of the Company’s
operating philosophy

•
ensuring all direct reports are informed of operational objectives and goals

•
monitoring production and operations costs against approved budgets

•
being responsible for overall costs of production to ensure that they are within
Board- approved budgets

•
ensuring production is sufficient to meet current and long-term contracts and
published guidance

•
ensuring the Company’s operations are in full compliance with all permits and
regulations

•
setting operational and performance goals for each area that are aggressive,
achievable and tied to the Company’s long term business plan

•
coordinating activities with legal and finance departments by maintaining open
and regular communication

•
directing the Company’s Technical Services function

•
ensuring employees are motivated, rewarded appropriately, and have potential for
advancement

•
taking charge in high priority crises relating to operations

•
establishing a culture of best practices for all Company operations



Notwithstanding the foregoing, the President and Chief Executive Officer may
from time to time or at any time retain or place any of the foregoing functions
under his authority or under the authority of one or more of his other direct
reports, provided that no such other direct report shall be responsible for the
overall operations of the Company, and any such action on the part of the
President and Chief Executive Officer shall not constitute a material reduction
or diminution in the level of responsibility, or office of Employee.


Employee shall report to the President and Chief Executive Officer of the
Company.


This position will be located in the Lakewood office with frequent travel as
required.


Performance is to be based on Board-approved Performance Goals in accordance
with the Company’s STIP and LTIP, which will be evaluated once per year.





